DETAILED ACTION
In Applicant’s Response filed 3/30/22, Applicant has amended claims 1, 3-4, 11 and 14-15; and cancelled claims 2 and 13. Currently, claims 1, 3-12 and 14-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 3/30/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Application No 16810148 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Response to Amendments/Arguments
Applicant’s amendments and arguments filed 3/30/22 have been fully considered as follows:
	Regarding the objections to the claims, Applicant’s amendments to claim 1 have been fully considered and are sufficient to overcome the objections which, accordingly, have been withdrawn.
	Regarding the claim rejections under 35 USC 112, Applicant’s cancellation of claims 2 and 13 in combination with the amendments to claims 3-4 and 14-15 have been fully considered and are sufficient to overcome the rejections which, accordingly, have been withdrawn.
	Regarding the Double Patenting Rejections, the terminal disclaimer filed 3/30/22 has been reviewed and accepted (as noted above) and is sufficient to overcome the rejections which, accordingly, have been withdrawn.

Allowable Subject Matter
Claims 1, 3-12 and 14-18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The subject matter of independent claims 1 and 11 could either not be found or was not suggested in the prior art of record. The subject matter not found was an incontinence clamp which includes a removable upper guide that spans or underlies a majority of the inner surface of the upper clamp arm wherein the removable upper guide comprises a curved concave-inner surface and an upper padding releasably secured over a majority of the removable upper guide, in combination with the other elements in the claims.
The closest prior art of record is Parkes (US 2004/0129277) which discloses an incontinence clamp (device 110) that is configured substantially as recited in claims 1 and 11 of the present application but does not include a removable upper guide that spans or underlies a majority of the inner surface of the upper clamp arm wherein the removable upper guide comprises a curved concave-inner surface and an upper padding releasably secured over a majority of the removable upper guide. 
Bialick (US 3203421) teaches an incontinence clamp (device 10) which includes a removable upper guide (pressure exerting means/element 23), that spans a majority of the inner surface of the upper clamp arm (as shown in fig 1), wherein the upper guide further comprises a curved concave inner surface (concave face 24).
However, as argued by Applicant (see arguments filed 1/28/22), the combination of Bialick with Parkes would change the principle of operation of Parkes and render the device unsatisfactory for its intended purpose (1/28/22 arguments; pg 7).
Specifically, Applicant has highlighted that Parkes explicitly discloses that a disadvantage with many prior art clamping devices is that such devices apply an unacceptable and sometimes painful amount of pressure to tissues other than the urethra and corpus spongiosum and, in particular, apply excessive pressure to the neurovascular bundle which includes the superficial dorsal vein, superficial lateral veins, helicine arteriole, cavernosal artery, corpus cavemosum, tunica albuginea, superficial lateral vein, and emissary vein (1/28/22 arguments, page 8). Applicant further highlighted that Parkes is specifically configured to alleviate these deficiencies in the prior art by having vein relief portions (200; fig 9) formed on the inner surface (146) of the upper clamping member (134) so that the device does not constrict blood flow through the neurovascular bundle during use (1/28/22 arguments; pg 9). Adding the pressure exerting means 23 of Bialick to the inner surface of the upper clamping member 134 of Parkes would render Parkes unsatisfactory for its intended purpose because the pressure exerting means would compress the nerves/vascularization that Parkes specifically aims to relieve by providing vein relief portions 200 on inner surface 146 (1/28/22 arguments; pg 10). Thus, for at least this reason, combining Bialick with Parkes would change the principle of operation of Parkes and render the device unsatisfactory for its intended purpose. Therefore, Bialick fails to overcome the deficiencies of Parkes.
The remaining prior art of record does not teach a removable upper guide as recited in claims 1 and 11 and, therefore, also fails to overcome the deficiencies of Parkes. 
Therefore, for at least these reasons, the prior art of record fails to disclose or suggest the subject matter of claims 1 and 11 of the present application. 
Claims 3-10 are allowed insofar as they depend on claim 1 and thus contain the same allowable limitations.
Claims 12 and 14-18 are allowed insofar as they depend on claim 11 and thus contain the same allowable limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLIN CARREIRO whose telephone number is (571)270-7234. The examiner can normally be reached M-F 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael Bredefeld can be reached on 571-270-5237. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAITLIN A CARREIRO/Primary Examiner, Art Unit 3786